                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

RAPHEL UNTEEKE DENNIS,                         )
                                               )
       Petitioner,                             )
                                               )
v.                                             )   Case No. CIV-19-381-G
                                               )
JAMES YATES et al.,                            )
                                               )
       Respondents.                            )

                                          ORDER

       Petitioner Raphel Unteeke Dennis, a state prisoner appearing pro se, filed a habeas

petition and an application seeking leave to proceed in forma pauperis. Consistently with

28 U.S.C. § 636, the matter was referred to Magistrate Judge Bernard M. Jones for initial

proceedings. The magistrate judge recommends that Petitioner’s application be denied,

based on his determination that Petitioner currently has an available balance of $119.17 in

his institutional savings account, which is sufficient to prepay the $5.00 filing fee.

       Petitioner failed to object to the Report and Recommendation within the time

allowed. He thereby waived his right to appellate review of the factual and legal issues

addressed therein. See Casanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010); see

28 U.S.C. § 636(b)(1)(C).

       Accordingly, the court ADOPTS Magistrate Judge Jones’ Report and

Recommendation (Doc. No. 5). Petitioner’s application for leave to proceed in forma

pauperis (Doc No. 2) is DENIED. Petitioner is advised that unless he pays the $5.00 filing

fee in full to the Clerk of the Court on or before June 27, 2019, or shows good cause for
his failure to do so, this action will be dismissed without prejudice to refiling. See LCvR

3.3(3).

          IT IS SO ORDERED this 6th day of June, 2019.




                                            2
